Citation Nr: 1740156	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Basic eligibility for pension


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Ve
Veteran served from July 21, 1946 to April 1, 1946.  The appellant claims as a surviving spouse and has been substituted for the Veteran.


FINDINGS OF FACT

1.  The Veteran served from July 21, 1946 to April 1, 1946.

2.  The Veteran was service connected for hearing loss disability and tinnitus.
 
3. The Veteran was discharged from service for a service connected disability.


CONCLUSION OF LAW

Basic eligibility for pension benefits is met, to include length of service.  38 U.S.C.A. § 1521(j)(2)


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The issue before the Board involves only the first steps of determining eligibility for pension; wartime service and length of service.

The AOJ granted service connection for hearing loss disability and tinnitus.  Reading the rating decision, the only conclusion can be that the Veteran was discharged from service for a service connected disability (otherwise, the grant would be incomprehensible).

It appears that the AOJ made a determination based solely upon length of service rather than the fact that service connection had been granted and that there is an exception to the length of service requirement contained in 38 U.S.C.A. § 5121(j)(2).  The Veteran served during a period of war and although serving less than 90 days, he was discharged for a service connected disability.

Basic eligibility is met.  No decision is reached regarding income or dependency.


ORDER

Basic eligibility for pension is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


